Citation Nr: 1139133	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease with bilateral lumbar radiculopathy L5-S1.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  The Veteran also had active and/or inactive service in the United States Army Reserve from March 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran was afforded a local hearing before a Decision Review Officer in February 2008, and the transcript of that hearing is of record.

This appeal was previously before the Board in December 2010, at which time it was remanded for additional development.  The Veteran was notified regarding outstanding private treatment records, and he submitted private chiropractic records directly to the Board.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's lumbar disability was, at its worst, limited to 40 degrees forward flexion with pain, and was without evidence of ankylosis.

3.  There were no physician-prescribed periods of bedrest during the period on appeal.

CONCLUSION OF LAW

Criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In October 2004 and July 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the July 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the June 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA and non-VA medical records have been obtained.  He has also been afforded VA medical examinations on several occasions, most recently in April 2010.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board, although he declined to do so.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, and include consideration of weakened movement, excess fatigability, incoordination, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned for disability of the thoracolumbar spine:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the 
thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a (2011).  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment.  

The Veteran's lumbar degenerative disc disease with bilateral lumbar radiculopathy, L5-S1 was service-connected effective August 11, 2004, and evaluated as 20 percent disabling.  The Veteran contends that his lumbar disability warrants a higher evaluation.  

In March 2007, the Veteran was afforded a VA orthopedic examination to evaluate his low back.  The Veteran discussed his in-service back injury, followed by the use of pain medication and physical therapy.  He reported developing severe low back pain in the 1970s and being diagnosed with sciatica, such that he had lumbar traction to alleviate symptoms.  The Veteran reported that his back pain persisted and worsened over time, and evaluated it as an 8 of 10 in intensity.  Prolonged standing or sitting or exposure to damp weather reportedly aggravated his pain.  The Veteran reported at that time that he had retired from his career as a graphic designer three years earlier.  He described occasionally using a back brace, but denied the use of a cane or other assistive devices.  He did not report additional limitations following repetitive use or during flare-ups.  He did not report experiencing an incapacitating episode during the previous 12 month period.  

Neurologic testing showed muscle strength was 5 of 5 in the bilateral lower extremities, and sensation was grossly intact to light touch.  Deep tendon reflexes were absent at the left knee, 2+ at the right knee, and 1+ at the bilateral ankles.  Babinski testing was negative, and there was no ankle clonus or gross deformity.  There was mild tenderness to palpation over the right lumbar paraspinals.  Range of motion testing revealed forward flexion from 0 to 85 degrees associated with pain at the end of the range of motion, extension from 0 to 20 degrees associated with pain throughout the range of motion, lateral bending from 0 to 25 degrees bilaterally without pain, and rotation from 0 to 30 degrees bilaterally without pain.  Following five repetitions, both the pain and the range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Gait was normal and without use of an assistive device.  Straight leg and Patrick testing were negative bilaterally.  A magnetic resonance imaging (MRI) of the spine gave an impression of degenerative bone marrow changes in the distal lumbar spine.  Due to degenerative changes there was bilateral neural foraminal stenosis at L4-L5 and L5-S1.  In addition, at L4-L5 small central bulging of the disc contributed to mild spinal stenosis.  The impression was of chronic low back pain, likely secondary to lumbar spondylosis and stenosis, and a history of right lumbar radiculopathy that was resolved.  

In April 2007, the Veteran wrote regarding his orthopedic examination, and essentially contended that the examiner had been dismissive of his complaints and had informed him that he might have arthritis, but not sciatica.  The Board observes that in any case, the Veteran was subsequently reexamined on several other occasions.  The Veteran also discussed his in-service back injury, and post-service treatment with Dr. Piazurro.  The Veteran indicated that Dr. Piazurro suggested a spinal operation would be necessary; however, given the risks involved, the Veteran decided to opt for bed rest.  The Veteran indicated that he was in bed for six months, unable to go to the bathroom with ease, with his body tilted forward with a sharp pain in his left hip and knee, and numbness in his  toes.  Based on the context, at the time the Veteran was writing in support of his claim of entitlement to service connection for a low back disability, and the corresponding private treatment records from Ridgewood Valley Hospital submitted simultaneously, the Board finds that the Veteran was referencing bedrest with traction prescribed by Dr. Piazurro in October 1973.  The Veteran indicated that he was later referred to a chiropractor, who treated him for a long period of time, starting daily and then every other day until his pain improved.  The Veteran indicated that his back disability and related pain had never dissipated, and that when he stood too long on a hard floor, or sat too long, he had severe pain.  The Veteran reported that he experienced some relief when he attained a fetal position, as recommended by his chiropractor.  

An MRI from Radiology Center of Fairlawn was taken of the lumbar spine in April 2007.  The impression was of edema signal within the posterior aspect of the L4 and L5 vertebral bodies.  The findings were worrisome for a nondisplaced fracture of the posterior aspect of the L5 vertebral body.  There was no loss of vertebral body height.  There was multilevel degenerative disc disease and facet arthopathy as described above.  There was severe right lateral recess narrowing at L4-L5, and mild to moderate narrowing of the left lateral recess at L3-L4.  There was no central stenosis.  There was mild bilateral foraminal narrowing at L5-S1.  There was mild to moderate left, and moderate to severe right foraminal narrowing at L4-L5.  There were degenerative changes at multiple levels with posterior disc bulge at L3-L4 to L5-S1.  There was a central annular tear at L5-S1.  

Private treatment records from Spine and Sports Medicine of Ho Ho Kus received pursuant to the December 2010 remand show that the Veteran received chiropractic treatment for his lumbar spine from Peter N. Ponzini, D.C., and are dated from April 2007 to January 2009.  These records show that the Veteran's symptoms included muscle spasms, tenderness on palpation, limitation of motion of the low back due to pain (although never described according to degrees), and an antalgic gait.  The Veteran's treatment included electrical muscle stimulation, ultrasound, neuromuscular education regarding the lumbar region, and kinetic activities.  In January 2009, Dr. Ponzini wrote that the Veteran appeared to have severe degenerative disc disease with associated muscle spasm of the lumbar paraspinals.  He explained that the Veteran had episodes of severe debilitating pain with antalgic gait that lasted several days to weeks.  These episodes were reportedly of insidious onset and typically  not associated with strenuous activity.  

The Veteran was afforded a February 2008 hearing before a DRO; however, the testimony is best summarized as concerning the criteria for service connection for a low back disability, and discussing the history of the disability rather than its current severity.  

The Veteran was afforded another VA examination for his spine in April 2008.  In addition to reviewing his history, the Veteran reported current complaints of daily back pain.  He explained that his back pain was worse in the morning, with some stiffness, and also changed in the weather.  He reported having back pain when he sat or climbed stairs.  He described experiencing sensation changes in his lower legs, but no incontinence, bowel or bladder changes.  He did not report any incapacitating episodes or flare-ups.  He did not report any problem with repetitive use.  He did not report interference with work or daily activities.  

On examination, there was no axial tenderness.  Neurologic testing revealed that deep tendon reflexes were even at 2 of 4, and motor strength was 5 of 5 distal and proximal in both lower extremities.  Straight leg testing was negative, and sensation was grossly intact to light touch.  Babinski's signs were down-going bilaterally.  Range of motion testing revealed flexion to 45 degrees, extension to 15 degrees, bilateral bending to 10 degrees, and bilateral rotation to 15 degrees.  The Veteran complained of pain in all ranges of motion, especially with flexion and extension.  There were no muscle spasms.  There was no cellulitis of the lumbosacral spine.  After repetitive motion of the lumbosacral spine there was no additional loss of joint function due to pain, fatigue or lack of coordination.  The assessment was of lumbar degenerative disc disease, lumbar disc herniation, and lumbar radiculopathy L5-S1 bilaterally.  

In July 2008, the Veteran contended that he was in constant pain due to his disability, and it would continue to increase in severity.  

In April 2010, the Veteran was afforded another VA examination for his lumbar spine disability.  At that time he wore a lumbar belt and lumbar brace.  The Veteran reviewed his history of back pain, and explained that he experienced almost daily back pain.  He described that pain radiated to his legs with walking, or sitting for prolonged periods of time.  He denied weakness, or bowel or bladder changes.  He reported that he had not had recent physical therapy, although he had some chiropractic treatment approximately 2 years earlier.  The Veteran reported sometimes experiencing sensation changes of the lower legs and cramping.  He denied problems with repetitive use, or interference with his job (he was retired).  The Veteran reported that his back pain interfered with his daily activities.  Specifically, it limited his ability to perform housework, bending, lifting, and gardening.  The pain radiated to both thighs, and occasionally down his legs.  The Veteran did not report incapacitating episodes or flare-ups.  

On examination, the Veteran's gait was normal and non-antalgic.  Neurologic examination revealed deep tendon reflexes even at 2 of 4.  Motor strength was 5 of 5 distal and proximal for the lower extremities.  Straight leg testing was negative and sensation was grossly intact to light touch.  Babinski's sign was down-going bilaterally, and there was normal muscle tone.  There was loss of lumbar lordosis, and positive muscle spasms.  There was no scoliosis.  Range of motion testing revealed flexion to 40 degrees, extension to 15 degrees, right (although the examiner wrote left based on context, the Board determines he meant to reference the right side) lateral bending to 15 degrees, and left lateral bending to 10 degrees, right rotation to 15 degrees, and left rotation to 10 degrees. The Veteran complained of pain in all ranges of motion, especially with extension.  There was no axial tenderness.  After repetitive motion of the lumbar spine, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  The assessment was of lumbar degenerative disc disease and bilateral lumbar L5-S1 radiculopathy.  There was an impression of mild to significant multilevel degenerative spondylosis most notably affecting the L5-S1 level as described.  The examiner observed that all these changes had progressed since the prior MRI.  

Upon careful review of the evidence as outlined above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected lumbar spine disability.  During the relevant time frame, the Veteran's forward flexion of the lumbar spine, at its worst, was to 40 degrees with pain.  This range of motion is consistent with the rating criteria for a 20 percent rating.  There is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, nor is there any evidence of ankylosis to warrant a higher rating.  

The Board has considered the rating criteria related to IVDS and finds that the Veteran is not entitled to a rating in excess of 20 percent based upon incapacitating exacerbations.  The evidence does not show that the Veteran had incapacitating episodes, including doctor prescribed bed rest, lasting at least 4 weeks to warrant a higher rating under the rating criteria for IVDS.  Clinical records show that the Veteran had episodes of severe debilitating pain that with an antalgic gait that lasted several days to weeks.  The record does not reflect doctor-prescribed bed rest during the relevant period as required for an award of a higher rating for IVDS.

The Board recognizes the Veteran's assertions of lumbar spine related pain, and he is certainly competent to so report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is responsible for assessing the credibility of witnesses and, based on its observations of the Veteran's consistent testimony, considered with the other evidence of record, the Board finds that the Veteran is credible.  Caluza v. Brown, 7 Vet. App. at 511.  

Thus, the Board finds that both the private medical records and VA medical records, are of more probative value than the Veteran's competent statements that he had doctor-prescribed bed rest for his low back disability. As such, the Board finds that the Veteran did not have periods of doctor prescribed bed rest for his low back disability as contemplated under the relevant rating criteria for IVDS. 

The Board has also considered whether the Veteran is entitled to a separate rating for radiculopathy or sciatica of the lower extremities.  The Board finds that although the Veteran has reported some radiating pain in the lower extremities, the Veteran's sensory examinations of the lower extremities have been within normal limits.  As such, a separate rating for radiculopathy or sciatica of the lower extremities is not warranted. 

The Board has considered whether to assign staged ratings, but finds them not appropriate under the circumstances. 

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran has described symptomatology regarding his lumbar spine disability that includes pain and sensation changes in his legs, and the Veteran retired in approximately 2004.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In conclusion, the evidence supports a disability rating of 20 percent, and no higher, for the Veteran's service-connected lumbar spine disability.  As the preponderance of the evidence is against a rating of 40 percent, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for lumbar spine disability is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


